          Case 8:19-cv-02457-PX Document 10 Filed 11/20/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                              (SOUTHERN DIVISION)

 NEW WEIMING LAW GROUP, PLLC,

         Plaintiff,                                   Civil Action No.: 8:19-cv-02457-PX

 v.

 THE LAW OFFICE OF DANIEL GUO, P.C.,
 and DANIEL GUO,

         Defendants


                      STIPULATION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is stipulated and agreed

that the above-captioned action is dismissed with prejudice. It is further stipulated and agreed

that each party will bear its own costs, expenses, and attorneys’ fees.



Dated: November 20, 2019                              Respectfully submitted,

                                                      /s/ Cary Joshi
                                                      Cary Joshi (MD Bar #: 1806070002)
                                                      Bailey & Glasser, LLP
                                                      1055 Thomas Jefferson Street NW,
                                                      Suite 540
                                                      Washington, DC 20007
                                                      Telephone: (202) 463-2101
                                                      Facsimile:   (202) 463-2103
                                                      cjoshi@baileyglasser.com

                                                      Attorney for Plaintiff
         Case 8:19-cv-02457-PX Document 10 Filed 11/20/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, sending notice to all who are registered to
receive notice in this matter.

                                          /s/ Cary Joshi________________
                                          Cary Joshi
